IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ALONZO J. PAYNE,                            §
                                                §   No. 430, 2018
         Defendant Below-                       §
         Appellant,                             §
                                                §
         v.                                     §   Court Below—Superior Court
                                                §   of the State of Delaware
    STATE OF DELAWARE,                          §
                                                §   Cr. ID S1308012898A
         Plaintiff Below-                       §
         Appellee.                              §

                              Submitted: September 19, 2018
                               Decided: November 15, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

       Upon consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record below, the Court concludes that the judgment below

should be affirmed on the basis of the Superior Court’s well-reasoned decision

dated August 13, 2018. The Superior Court did not err in concluding that the

appellant’s second motion for postconviction relief was procedurally barred

and that the motion failed to satisfy the pleading requirements of Rule 61(d)(2)

in order to overcome the procedural hurdles.1


1
 To the extent the appellant’s opening brief argues that the Superior Court erred in denying
his first motion for postconviction relief, we do not consider his claim because Payne did
not file a timely notice of appeal from that judgment with the Clerk of this Court, as
required by Supreme Court Rules 6(a)(iv) and 10(a). Smith v. State, 47 A.3d 481, 484 (Del.
       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                                  Justice




2012) (holding that Delaware statutes and rules preclude adoption of the federal “mailbox
rule”).


                                           2